Dixon, C. J.
Counsel for the defendants in error object, that this is a second writ of error sued out upon the same judgment, which judgment was affirmed by this court upon the former writ, and therefore that this writ will not lie, but should be dismissed. An inspection of the records now in this court shows that the objection is well founded. This is a writ of error to the same judgment which was affirmed by this court in Zimmerman v. Turner and another, 22 Wis. 370. After the judgment was there affirmed, and the cause re-' *484mancled, the plaintiff in error procured the bill of exceptions to be resettled, or amended, so as to show that the deed in question was a tax deed, and then sued ont this writ of error for the purpose of reviewing a question not presented in the former one by reason of the imperfect character of the bill. It requires no argument, or citation of authorities, to show that a judgment of this court cannot be thus avoided or set aside, and that a second writ of error cannot, under such circumstances, be issued. The writ of error must be dismissed.
By the Court. —Writ dismissed.